Ehrlich, Ch. J.
The action is in replevin to recover the possession of certain goods and chattels. The defendant, who is a city marshal, justifies under an execution issued to him against one William MeGaw. The adjudication in the Superior Court, in the action wherein MeGaw was plaintiff and the plaintiffs herein were defendants, determined that, as between the parties to that retibrd, the sale on which the plaintiffs base their title was a valid one. Whether the sale was valid as against the judgment creditors of MeGaw was the real question to be determined here. There was no request to submit that question to the jury, and consequently no error committed in omitting to do so. The levy by the marshal is alleged in his answer and was proved at the trial. The plaintiffs certainly made out a case sufficient to require its submission to the jury, and their verdict is satisfactorily sustained by the proofs.
We find no force in the errors assigned by the appellant, and the judgment must be affirmed, with costs.
Newbubgeb, J., concurs.
Judgment affirmed, with costs.